Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Timothy M. Adams, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge, the Annual Report of Demandware, Inc. on Form 10-K for the fiscal year ended December31,2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Demandware, Inc. /s/ Timothy M. Adams Timothy M. Adams Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: February 26, 2016
